UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

Case No.: 2:19-cv-00494-AB (JEMx) Date: November 5, 2019

 

 

Title: _Washoutpan.com, LLC v. HD Supply Construction Supply LTD. et al

 

 

Present: The Honorable ANDRE BIROTTE JR., United States District Judge

 

Carla Badirian N/A
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):
None Appearing None Appearing

Proceedings: [In Chambers] ORDER TO SHOW CAUSE WHY PLAINTIFF
SHOULD NOT BE SANCTIONED IN THE AMOUNT OF
$500.00 FOR FAILURE TO APPEAR

On September 9, 2019, Defendant HD Supply Construction Supply, LTD.
(“Defendant”) filed a motion to dismiss Plaintiff Washoutpan.com LLC’s
(“Plaintiff”) second amended complaint. (Dkt. No. 35.) Plaintiff filed an opposition
(Dkt. No. 38) and Defendant filed a reply (Dkt. No. 39.) The Court held a hearing
on Defendant’s motion on November 1, 2019, at which Plaintiff failed to appear.

Because Plaintiff failed to appear at the scheduled hearing on Defendant’s
motion to dismiss, the Court ORDERS that Plaintiff show cause, within fourteen
(14) days of the date of issuance of this order, as to why Plaintiff should not be
sanctioned in the amount of $500.00 for failure to appear.

IT IS SO ORDERED.

CV-90 (12/02) CIVIL MINUTES —- GENERAL Initials of Deputy Clerk CB

1
